                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF SOUTH CAROLINA
                         ANDERSON/GREENWOOD DIVISION

Stanley Moss,                         )           Case No. 8:21-cv-01374-DCC
                                      )
                    Plaintiff,        )
                                      )
v.                                    )                      ORDER
                                      )
Ashley Z. Stanley, Hutchens Law Firm, )
Rushmore Loan Management Services, )
                                      )
                    Defendant.        )
________________________________ )

       Plaintiff, proceeding pro se and in forma pauperis, alleges violations of federal laws

related to an underlying state foreclosure action. ECF Nos. 1, 7, 9. In accordance with

28 U.S.C. § 636(b) and Local Civil Rule 73.02(B)(2) (D.S.C.), this matter was referred to

United States Magistrate Judge Jacquelyn D. Austin for pre-trial proceedings and a

Report and Recommendation. On May 19, 2021, the Magistrate Judge issued a Report

recommending that the Complaint be dismissed without leave to amend and without

service of process. Plaintiff filed objections and various other documents. ECF Nos. 16,

17, 20, 21, 26.

                                   APPLICABLE LAW

       The Magistrate Judge makes only a recommendation to this Court.                  The

recommendation has no presumptive weight, and the responsibility to make a final

determination remains with the Court. See Mathews v. Weber, 423 U.S. 261 (1976). The

Court is charged with making a de novo determination of any portion of the Report of the
Magistrate Judge to which a specific objection is made. The Court may accept, reject, or

modify, in whole or in part, the recommendation made by the Magistrate Judge or

recommit the matter to the Magistrate Judge with instructions. See 28 U.S.C. § 636(b).

The Court will review the Report only for clear error in the absence of an objection. See

Diamond v. Colonial Life & Accident Ins. Co., 416 F.3d 310, 315 (4th Cir. 2005) (stating

that “in the absence of timely filed objection, a district court need not conduct a de novo

review, but instead must only satisfy itself that there is no clear error on the face of the

record in order to accept the recommendation.” (citation omitted)).

                                           ANALYSIS

       The Magistrate Judge recommends dismissal of this action because it is

duplicative of previously filed lawsuits by Plaintiff, Plaintiff failed to state a claim for relief

under federal law, and the Court cannot provide the requested relief. The Magistrate

Judge further recommends that this Court decline to exercise supplemental jurisdiction

over Plaintiff’s state law claims. Plaintiff objects and argues that this Court has jurisdiction

over his claims.

       Federal courts are courts of limited jurisdiction, “constrained to exercise only the

authority conferred by Article III of the Constitution and affirmatively granted by federal

statute.” In re Bulldog Trucking, Inc., 147 F.3d 347, 352 (4th Cir. 1998); see also Nat’l

Fed. of Indep. Bus. v. Sebelius, 132 S. Ct. 2566, 2576 (2012) (explaining that the federal

government possesses only limited powers). Because federal courts have limited subject

matter jurisdiction, there is no presumption that the Court has jurisdiction. Pinkley, Inc. v.

City of Frederick, MD., 191 F.3d 394, 399 (4th Cir. 1999). Accordingly, a federal court is

                                                2
required sua sponte to determine if a valid basis for its jurisdiction exists, “and to dismiss

the action if no such ground appears.” Bulldog Trucking, 147 F.3d at 352; see also Fed.

R. Civ. P. 12(h)(3) (“If the court determines at any time that it lacks subject-matter

jurisdiction, the court must dismiss the action.”).        “[T]he facts providing the court

jurisdiction must be affirmatively alleged in the complaint.” Pinkley, Inc., 191 F.3d at 399.

       To this end, Federal Rule of Civil Procedure 8(a)(1) requires that the complaint

provide “a short and plain statement of the grounds for the court’s jurisdiction[.]” If,

however, the complaint does not contain “an affirmative pleading of a jurisdictional basis[,]

a federal court may find that it has jurisdiction if the facts supporting jurisdiction have been

clearly pleaded.” Pinkley, Inc.,191 F.3d at 399. Although the absence of subject matter

jurisdiction may be raised at any time during the case, determining jurisdiction at the

outset of the litigation is the most efficient procedure. Lovern v. Edwards, 190 F.3d 648,

654 (4th Cir. 1999). If the court, viewing the allegations in the light most favorable to the

plaintiff, finds insufficient allegations in the pleadings, the court will lack subject matter

jurisdiction. Id.

       If a plaintiff’s complaint raises a federal question, then this Court may have subject

matter jurisdiction over the action pursuant to 28 U.S.C. § 1331. A federal question

relates to an action “arising under the Constitution, laws, or treaties of the United States.”

In re Blackwater Sec. Consulting, LLC, 460 F.3d 576, 584 (4th Cir. 2006) (internal

quotation marks and citation omitted); see also Holloway v. Pagan River Dockside

Seafood, Inc., 669 F.3d 448, 453 (4th Cir. 2012) (“[S]ubject matter jurisdiction relates to




                                               3
a federal court’s power to hear a case . . . and that power is generally conferred by the

basic statutory grants of subject matter jurisdiction.”).

       In his various filings since the issuance of the Report, Plaintiff does not specifically

address the Magistrate Judge's analysis of his purported federal claims. Nevertheless,

out of an abundance of caution for a pro se Plaintiff, the Court has conducted a de novo

review of the record, the Report, and the applicable law and agrees with the

recommendation of the Magistrate Judge that Plaintiff has failed to state a cognizable

claim that Defendants violated a constitutional provision or federal statute. Accordingly,

the Court lacks jurisdiction over Plaintiff’s claims arising from a federal question.1

       A plaintiff may file a state law claim in a federal court under the diversity statute,

28 U.S.C. § 1332, if that statute’s requirements are satisfied. See Cent. W. Va. Energy

Co. v. Mountain State Carbon, LLC, 636 F.3d 101, 103 (4th Cir. 2011). With the exception

of certain class actions, the diversity statute requires complete diversity of parties and an

amount in controversy in excess of $75,000. See id.; 28 U.S.C. § 1332(a). Complete

diversity of parties in a case means that the citizenship of every plaintiff must be different

from the citizenship of every defendant. Cent. W. Va. Energy Co., 636 F.3d at 103.




       1
         Throughout his filings, Plaintiff makes general statements that Defendants were
deliberately indifferent and violated the Fair Debt Collection Practices Act and his equal
protection and due process rights. The Court finds, upon de novo review of Plaintiff’s
filings and the applicable law, that these statements fail to raise a federal question. See
Davenport v. White, No. CV TDC-16-0785, 2016 WL 1718228, at *2 (D. Md. Apr. 28,
2016) (noting that “‘[d]istrict judges are not mind readers’ and therefore cannot be
expected to ‘construct full-blown claims’ based on insufficient factual allegations” (quoting
Beaudett v. City of Hampton, 775 F.2d 1274, 1278 (4th Cir. 1985))).

                                              4
       As an initial matter, it appears that Plaintiff is domiciled in South Carolina. ECF

No. 1 at 2. Further, Plaintiff indicates that at least one of the defendants is also domiciled

in South Carolina. Id. (listing a defendant’s address in South Carolina). Thus, complete

diversity is lacking, and this Court has no diversity jurisdiction over this action.

       The Court notes, however, that throughout his objections Plaintiff attempts to

invoke diversity jurisdiction with respect to “Ashley Z. Stanley and Hutchens Law Firm”

based on his belief that “Ashley Z. Stanley is a BAR member which stands for British

Accreditation Registry. The BAR members swear their allegiance to a Foreign Power

Britain and therefore this makes Ashley Z. Stanley a Foreign Agent . . . .” ECF Nos. 16

at 1; 17 at 2. Plaintiff contends that the “American B.A.R. Association is a ‘Foreign Union’”

and its “members all work in collusion with Israel, the British Empire, the Vatican, the

Rothschild and Rockefeller banking empires, Congress, and the elite to undermine

America[.]” ECF No. 16 at 1. Therefore, “[t]his allows the Court to have Diversity

Jurisdiction over the Attorneys.” Id. However, Plaintiff requests to “keep the current

addresses [of Stanley and the Hutchens Law Firm] the same . . . .” Id.

       This argument has been raised in various forms to other courts. See Benton v.

Whitney, No. 3:12-CV-178-RJC, 2012 WL 4321323, at *2 (W.D.N.C. Sept. 20, 2012)

(“The remainder of Plaintiff's allegations, including that Defendant Adolf is a ‘Foreign

Agent,’   are   frivolous.”);   Sassman     v.       Dep't   of   Child   Support   Servs.,   No.

219CV00443MCEKJNPS, 2019 WL 2285387, at *3 (E.D. Cal. May 29, 2019) (“The court

notes that the State Bar of California is not affiliated with the ‘British Accreditation

Registry.’”); Barnave v. New York State Dep't of Fin. Servs., No. 120CV776DNHATB,

                                                 5
2020 WL 4721323, at *2 (N.D.N.Y.                  July   16,   2020), report adopted,      No.

120CV776DNHATB, 2020 WL 4698466 (N.D.N.Y. Aug. 12, 2020), appeal dismissed

(Mar. 8, 2021) (“Plaintiff is apparently equating the British Accreditation Registry (‘BAR’)

with attorneys who are admitted to the ‘bar.’ The BAR is associated with a ‘sovereign

citizen[’] conspiracy theory about the licensing of attorneys. https://www.snopes.com/fact-

check/british-accredited-registry-bar/”). This Court finds that Plaintiff’s allegations fail to

sufficiently allege that this Court has jurisdiction over Plaintiff’s claims pursuant to

diversity jurisdiction.2

       In the absence of either diversity or federal question jurisdiction, the Magistrate

Judge recommends declining to exercise supplemental jurisdiction over Plaintiff’s state

law claims. In making its determination, the Court has considered “convenience and

fairness to the parties, the existence of underlying issues of federal policies, comity, and

considerations of judicial economy.” See Shanaghan v. Cahill, 58 F.3d 106, 110 (4th Cir.

1995). The Court finds that there are no remaining underlying issues of federal policy and

judicial economy will not be served by keeping this action in federal court. Accordingly,

the Court adopts the recommendation of the Magistrate Judge and declines to exercise

supplemental jurisdiction over Plaintiff’s state law claims pursuant to 28 U.S.C.

§ 1367(c)(3)–(4).




       2
        To the extent Plaintiff intends to argue that the state court lacked jurisdiction to
hear the foreclosure action “because State Court has no Jurisdiction over a dispute
between a Foreign Agent and a State Citizen,” this claim also fails. See ECF No. 17 at
2.

                                              6
       Plaintiff also objects to the fact that this matter was referred to a Magistrate Judge

for pretrial management without his consent. As noted above, this matter was referred to

the Magistrate Judge automatically pursuant to 28 U.S.C. § 636(b) and Local Civil Rule

73.02(B)(2) (D.S.C.). This reference does not require Plaintiff’s consent. Plaintiff is able

to consent to trial and disposition of a case by a Magistrate Judge; however, because

Plaintiff has not so consented, the final disposition of this action remains with the

undersigned. To the extent Plaintiff alleges the Magistrate Judge is biased against him,

Judge Austin has ruled on his motion for recusal. ECF No. 24.

       Finally, the undersigned also agrees with the Magistrate Judge's analysis with

respect to Plaintiff’s request for injunctive relief. See ECF No. 14 at 12–14. To the extent

Plaintiff seeks to enjoin the pending state court foreclosure action, his request “preempts

the foreclosure and has ‘the same effect’ as his request for an injunction to prevent

foreclosure; both ‘result in precisely the same interference with and disruption of state

proceedings that the long-standing policy limiting injunctions was designed to avoid.’”

Hayes v. JP Morgan Chase Bank, No. 3:13-cv-1884-JFA, 2014 WL 4198897, at *5

(D.S.C. Aug. 20, 2014) (quoting Samuels v. Mackell, 401 U.S. 66, 72 (1971)). Because

Plaintiff’s requested relief would effectively enjoin the state court proceeding, it is barred

by the Anti-Injunction Act.3


       3
         Among his various filings, Plaintiff submitted a document titled “Demand to
Vacate Summary Judgment Pursuant to Civ. Rule 60b(1)(3) for Lack of Jurisdiction.” ECF
No. 26. To the extent Plaintiff intends this document as a supplement to his objections,
the Court has considered his arguments in making this ruling. To the extent Plaintiff
intends to move for reconsideration of the Court’s decision, such motion is premature.


                                              7
                                     CONCLUSION

       Accordingly, the Court adopts the Report of the Magistrate Judge as set out above.

This action is DISMISSED without prejudice and without issuance of service of process.4

      IT IS SO ORDERED.

                                                        s/ Donald C. Coggins, Jr.
                                                        United States District Judge
June 21, 2021
Spartanburg, South Carolina


                               NOTICE OF RIGHT TO APPEAL

The parties are hereby notified of the right to appeal this order pursuant to Rules 3 and 4

of the Federal Rules of Appellate Procedure.




      4
        Plaintiff argues that amendment would not be futile because there are differences
between the Complaint in this action and his previously filed lawsuits. ECF No. 17 at 3.
Upon review, the Court agrees with the Magistrate Judge's analysis that leave to amend
would be futile in this action. See Goode v. Cent. Va. Legal Aid Soc’y, Inc., 807 F.3d 619,
623 (4th Cir. 2015); see also Bing v. Brivo Sys., LLC, 959 F.3d 605 (4th Cir. 2020).

                                            8
